IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00469-CV

HOCHHEIM PRAIRIE FARM MUTUAL INSURANCE ASSOCIATION,
                                  Appellant
v.

BOBBY CROWSON AND LINDA CROWSON,
                                                             Appellees



                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 13-26535


                           MEMORANDUM OPINION



       Hochheim Prairie Farm Mutual Insurance Association’s Petition for Permission to

Appeal Interlocutory Order was filed in this Court on December 19, 2019. The order

sought to be appealed was rendered on September 12, 2016. Pursuant to Rule 28.3(c), a

petition for a permissive appeal must be filed within 15 days after the order to be appealed

is signed. TEX. R. APP. P. 28.3(c) (emphasis added). Thus, Hochheim’s petition for

permission to appeal was due on September 27, 2016.
       By letter dated January 14, 2020, the Clerk of this Court warned Hochheim that the

proceeding would be dismissed because it appeared the petition was untimely.

Hochheim responded that the petition was timely filed because the trial court’s order

granting permission to appeal, signed on December 10, 2019, incorporated the 2016 order,

thus constituting an amendment of the 2016 order as contemplated by Rule 28.3(c) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 28.3(c) (“If the order is amended

by the trial court…to include the court’s permission to appeal, the time to petition the

court of appeals runs from the date the amended order is signed.”).

       The trial court’s order granting permission to appeal did not incorporate the 2016

order sought to be appealed. Further, it is the order to be appealed that may be amended

to include the permission; and in this case, the 2016 order, itself, has not been amended.

       Because a petition for a permissive appeal must be filed within 15 days after the

order to be appealed is signed and the petition in this case was not filed within that

timeframe, we have no jurisdiction to grant the petition. Accordingly, both the petition

and this appeal are dismissed for want of jurisdiction. See TEX. R. APP. P. 28.3; 43.2(f).



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Appeal dismissed
Opinion delivered and filed January 29, 2020
[CV06]


Hochheim Prairie Farm Mut. Ins. Assoc. v. Crowson                                      Page 2